Citation Nr: 1509361	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-30 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected obstructive sleep apnea.

2.  Entitlement to service connection for erectile dysfunction, also including as secondary to the service-connected obstructive sleep apnea.

3. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987 and had additional service in the Naval Reserves, which appears to include from January to June 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims for hypertension, erectile dysfunction (ED) and PTSD, the Veteran testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  Following the hearing the Board held the record open for an additional 30 days to allow the Veteran time to obtain and submit supporting evidence, including especially additional medical comment concerning the correlation between his hypertension and ED and service-connected obstructive sleep apnea.  He submitted this additional evidence in November 2013, so as promised within the next 30 days, and he waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2014).  He also more recently submitted other evidence in May 2014 and again waived his right to have the RO initially consider it as the AOJ, again preferring instead that the Board go ahead and consider it.  Id.  This other evidence consist of certificates showing his completion of a PTSD instructional class or seminar ("101") in April 2014 and relaxation group therapy some two months prior to that, in February 2014.

With regards to his additional claim of entitlement to service connection for diabetes mellitus, correspondence from the Veteran dated in November 2011 reasonably may be construed as a timely Notice of Disagreement (NOD) with an August 2011 decision denying this additional claim.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2014) (the regulations pertaining to the procedures and time limitations for appealing unfavorable RO determinations to the Board).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD...finding that a statement constituting an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review." Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The RO did not, however, in response to that NOD, provide the Veteran a Statement of the Case (SOC).  The RO is obligated to issue an SOC after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200 (2014).  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regards to the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, in the RO's January 2011 denial the RO limited this claim only to PTSD.  The Board, however, has expanded this claim to cover all acquired psychiatric disorders that have been suggested or diagnosed.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description 

of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (holding a claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (holding it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (holding the Board is required to consider all issues raised either by the claimant or the evidence of record).

A portion of the Veteran's records are being maintained electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this Appellant's claims should take into consideration the existence of these electronic records.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

Initially, the Board sees that, in his August 2005 claim application 
(on VA Form 21-526), the Veteran indicated that in addition to active duty (AD) from June 1984 to April 1987 he had served in the Naval Reserves from June 1987 to June 2005.  Indeed, the file contains service treatment records (STRs) dating through 2005.  As hypertension is documented in the STRs dated from 1994, 2003, and 2005, the exact circumstances surrounding and dates of these periods of service, including insofar as when he was on AD versus active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) must be ascertained.  The circumstances of his service from January to June 1991 also need to be clarified since the record is unclear on this, as well.

It also appears there are outstanding VA and private treatment records needing to be obtained and considered.

As for the VA treatment records, in a September 2010 statement in support of claim (on VA Form 21-4138), the Veteran indicated he receives his medical treatment at the local VA Medical Center (VAMC) in Montgomery, Alabama.  He thus requested that all records from the Central Alabama Veterans Health Care System (CAVHCS) be obtained.  In the "Evidence" section of the November 2012 SOC, the RO indicated it had electronically reviewed and considered records from the VAMC Montgomery/Tuskegee dating from December 2005 to November 2012.  The Board, however, cannot point to these records in either the paper or electronic portions of the claims file.  The paper file contains only a few pages of VA treatment records from March 2012 and September 2010, two pages of laboratory readings from 2011, and an undated "problem list" page.  The outstanding VA treatment records therefore must be associated with the claims file.

As for the private treatment records also seemingly missing, in a May 2011 statement in support of claim (so again on VA Form 21-4138), the Veteran indicated he also receives treatment from a private physician, Dr. T.  The claims file contains a few reports from Dr. T. dated in November 2010, January 2011, and November 2013, indicating treatment for the conditions at issue in this appeal.  In the November 2013 report (which, as mentioned, the Veteran indicated he would be submitting within the next 30 days following his October 2013 videoconference hearing before the Board), Dr. T. indicated the Veteran is a "longstanding patient."  It appears, then, that there are more records from this doctor needing to be obtained.

Moreover, although Dr. T indicated the Veteran's service-connected obstructive sleep apnea is contributing to his systemic hypertension, and that the medications for treatment of the hypertension, in turn, have caused a component of the ED, Dr. T did not provide any discussion of the underlying rationale for this posited chain link of causation.  This (the explanatory rationale) is where most of the probative value of a medical opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  So this doctor must be given opportunity to provide this required explanation.

With regards to the mental disorder claim that also is at issue in this appeal, a current diagnosis of PTSD is documented in September 2010 and March 2012 treatment records from a VA psychiatrist.  The Veteran contends that, while serving on AD from 1984 to 1985, his ship, the U.S.S. Butte (AE-27), came under attack off the coast of Beirut, and hostile fire was exchanged.  See, e.g., NOD, Hearing Transcript, p. 3-4.  The Veteran contends he was particularly fearful of being struck by enemy fire because his ship was an ammunition ship, so could explode at any moment.  Hearing Transcript, p. 4.  At present, his military personnel file is not of record and the Board is unable to determine whether this claimed stressor is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  The RO has made no attempt to verify this alleged stressor.  As already alluded to, since his hearing the Veteran has submitted additional evidence in May 2014 showing his successful completion of a PTSD instructional class or seminar ("101") in April 2014 and some two months prior to that, in February 2014, relaxation group therapy - with both programs occurring at CAVHCS.  His military personnel file consequently should be obtained and attempted verification of the alleged stressor that he says occurred while he was stationed aboard the ship.


Medical opinions also are needed to assist in deciding the claims for service connection for hypertension, ED, and an acquired psychiatric disorder, inclusive of PTSD.  The VA examinations that have been performed for these claims are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

As for the claim for hypertension, the requisite current diagnosis of this disease has been established.  See, e.g., November 2013 private report of Dr. T.  STRs from October and December 1985 document somewhat elevated blood pressure readings of 152/70 and 135/82, respectively.  Hypertension is documented in STRs dated from after that period of AD, including in March 1994, August 2003, and May 2005.  An opinion addressing direct and presumptive service connection has not been obtained.  And as for the purported secondary connection between the Veteran's hypertension and his service-connected obstructive sleep apnea, Dr. T. as mentioned commented favorably concerning this in November 2013, but more importantly without providing any explanatory rationale.  There additionally is a positive opinion of Dr. R. from November 2010, but that is speculative, and contrarily a negative opinion of a December 2010 VA examiner that is confusing.  The VA examiner noted that, while sleep apnea was diagnosed in May 2001, the record supported that it was present as early as 1985.  That examiner surmised that, because the Veteran's hypertension had developed after sleep apnea, it was less likely as not due to or a result of sleep apnea.  This logic is unclear to the Board, so an additional opinion is needed.


As for the ED, there equally is no disputing the Veteran has it.  See, e.g., November 2013 private report of Dr. T.  The only opinion of record addressing the etiology of this condition is the November 2013 private report of Dr. T. that partly attributes this ED to the medications taken for treatment of the as yet to be 
service-connected hypertension, which as mentioned in turn was attributed to the service-connected obstructive sleep apnea.  In an event, just as with the comment regarding the origins of the hypertension, Dr. T did not provide any explanatory rationale for why the ED is partly due to the medications taken for treatment of the hypertension.  So further medical comment is needed concerning this, as well.

As for an acquired psychiatric disorder inclusive of PTSD, the record contains current diagnoses of PTSD, but also of a mood disorder and anxiety disorder with depressed mood, as documented in a VA treatment record from March 2012 and on VA examination in November 2010, respectively.  So after further development of the contended stressor, a medical opinion should be obtained concerning the origins of the Veteran's PTSD and other mental illness - including especially insofar as its posited relationship with the incident he says occurred while aboard the ship.  See, e.g., Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at *2 (Fed. Cir. Dec. 24, 2014) (holding that an examination is required if a veteran's diagnosed PTSD stressors are based upon a fear of hostile military activity and consistent with service).  As for the other diagnoses, both the March 2012 VA psychiatrist and November 2012 VA examiner attributed the conditions to the Veteran's "medical condition."  It is unclear whether this "medical condition" is in reference to his service-connected obstructive sleep apnea or some other ailment that is not service connected, so clarification of this also is required.

As concerning the remaining claim for diabetes mellitus, in response to the August 2011 decision denying this claim the Veteran filed a timely NOD in November 2011 initiating an appeal of this claim to the Board.  38 C.F.R. § 20.201.  The RO did not then provide him an SOC concerning this claim, however.  38 C.F.R. §§ 19.26, 19.29 (2014).  Moreover, in response to this required SOC, he must be given an opportunity to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim. Manlincon, 12 Vet. App. at 240-41.  Also, pursuant to 38 C.F.R. § 19.9(a), if correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Determine the exact circumstances and dates of the Appellant's service in the Naval Reserves - including distinguishing when he was on INACDUTRA versus ACDUTRA, and the character of his service from January to June 1991.  Also obtain all outstanding STRs, so those pertaining to any additional qualifying service.

2.  As well, obtain all outstanding, pertinent, medical treatment records, including those from Dr. T. (a private physician) and the Central Alabama Veterans Health Care System (CAVHCS), including from the Montgomery VAMC in particular.  In this regard, please note that the 2005 to 2012 VA treatment records referred to in the November 2012 SOC as having been reviewed are not presently in the paper or electronic portions of the claims file.  So to the extent records from that time frame are relevant, or of more recent evaluation and treatment, actually upload them to the electronic portion of the file so the Board also has access to them.

All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified. 38 C.F.R. § 3.159(e)(1).

3.  Obtain the Veteran's service personnel records (SPRs), especially from his period of AD service from June 1984 to April 1987.

4.  If needed, contact the Veteran regarding his contended stressor and obtain more specific information concerning the date of the alleged event.  Thereafter, contact the JSRRC or other appropriate source to attempt to verify his alleged stressor - that in 1984 or 1985 (or in whatever timeframe is identified by him upon clarification), his ship, the U.S.S. Butte (AE-27), came under hostile attack off the coast of Beirut, and fire with the enemy was exchanged.  All records that are obtained must be incorporated into the claims file so they may be considered, and if no records are found this must be documented in the claims file, as well.

5.  Give Dr. T, who commented in November 2013, opportunity to provide explanatory rationale for his conclusion that the Veteran's service-connected obstructive sleep apnea is contributing to his systemic hypertension, and that the medications take for treatment of the hypertension, in turn, have also caused a component of the ED.

6.  Upon receipt of all additional records, schedule another VA compensation examination for additional comment concerning the etiology of the Veteran's hypertension.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim for this disease, if necessary citing to specific evidence in the file supporting conclusions.

The examiner should opine on the likelihood (very likely, as likely as not, or unlikely) that the hypertension (i) incepted during the Veteran's active military service from June 1984 to April 1987 or, (ii) manifested within one year of his discharge from that service - so by April 1988, or (iii) was caused OR is being aggravated by (permanently worsened as opposed to mere temporary flare-ups or increase in symptoms) his service-connected obstructive sleep apnea, or (iv) is otherwise related to any disease, event, or injury during his service.

In rendering these opinions, the examiner must address the somewhat elevated blood pressure readings of 152/70 and 135/82 in October 1985 and December 1985, respectively.  The examiner must also address the conflicting opinions concerning etiology rendered by Dr. T. in November 2013, Dr. R. in November 2010, and the VA examiner in December 2010.

*Comment therefore is needed concerning direct, presumptive and secondary service connection.

*Also, to the extent the Veteran has any additional qualifying service (since hypertension is a disease, only ACDUTRA would count, not also INACDUTRA), comment is needed as well concerning whether this additional service caused or aggravated any hypertension.

7.  Also upon receipt of all additional records, also schedule a VA compensation examination for comment concerning the etiology of the Veteran's ED.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner should opine on the likelihood (very likely, as likely as not, or unlikely) this ED (i) incepted during the Veteran's AD service from June 1984 to April 1987 or (ii) was caused OR is being aggravated by (permanently worsened as opposed to temporary flare-ups or increase in symptoms) by medications taken for treatment of his hypertension, which, in turn, according to Dr. T's November 2013 statement, is being contributed to by the service-connected obstructive sleep apnea.

So in rendering these opinions, the VA examiner must address this November 2013 statement from Dr. T.

8.  As well, upon receipt of all additional records, also schedule another VA compensation examination for comment concerning the etiology of the Veteran's acquired psychiatric disorder, including PTSD (but also his mood disorder and anxiety disorder with depressed mood that additionally have been diagnosed).  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner should first identify all current psychiatric disorders by specifying their diagnoses.  To reiterate, the examiner is advised that diagnoses already of record include PTSD, a mood disorder, and an anxiety disorder with depressed mood.


Then the examiner is asked to offer opinions responding to the following:

(A)  With respect to PTSD, the RO/AMC should provide the examiner a summary of any verified 
in-service stressors, including especially concerning the incident that purportedly occurred aboard the Veteran's ship (hostile enemy fire and exchange).  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity or combat, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  In this regard, the examiner must address the September 2010 and March 2012 records of the VA psychiatrist indicating a current diagnosis of PTSD, as well as the additional certificates the Veteran submitted showing he successfully completed a PTSD instructional class or seminar ("101") in April 2014 and relaxation group therapy some two months prior to that, in February 2014.  If a PTSD diagnosis is confirmed, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(B)  For each disorder other than PTSD, so including the mood disorder and anxiety disorder with depressed mood mentioned, the examiner should opine as to the likelihood (very likely, as likely as not, or unlikely) that the claimed condition (i) incepted during the Veteran's AD service from June 1984 to April 1987 or, (ii) if involving a psychosis (38 C.F.R. § 3.384), initially manifested within one year of his discharge from that service - so by April 1988, or (iii) was caused OR is being aggravated by (permanently worsened as opposed to temporary flare-ups or increase in symptoms) his service-connected obstructive sleep apnea, or (iv) is otherwise related to any disease, event, or injury during his service, including caused or aggravated by an additional qualifying service while on ACDUTRA or INACDUTRA.

In rendering these opinions, the examiner should address the November 2010 opinion of the VA examiner and the March 2012 opinion of the VA psychiatrist attributing the Veteran's mood disorder and anxiety disorder to his "medical condition."  Specifically, if possible, indicate what specific "medical condition" this is in reference to, including in terms of whether this was referencing the service-connected obstructive sleep apnea or some other medical ailment that, instead, is unrelated to the Veteran's service.

9.  Provide the Veteran an SOC concerning his additional claim of entitlement to service connection for diabetes mellitus.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board. 38 C.F.R. §§ 20.200, 20.302(b).  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

10.  Readjudicate the claims for service connection for hypertension, ED, and an acquired psychiatric disorder inclusive of PTSD in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these other claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

